957 So. 2d 559 (2007)
E.T., Petitioner,
v.
STATE of Florida, et al., Respondents.
No. SC06-1396.
Supreme Court of Florida.
April 26, 2007.
Valentin Rodriguez, Jr. of Valentin Rodriguez, P.A., West Palm Beach, FL, for Petitioner.
Julie H. Littky-Rubin of Lytal, Reiter, Clark, Fountain and Williams, LLP and Amy J. Genet of Foster Children's Project of Legal Aid, West Palm Beach, FL, on behalf of Foster Children's Project; John J. Copelan, Jr., General Counsel, Gregory D. Venz, Assistant General Counsel and Jeffrey Dana Gillen, Senior Attorney, West Palm Beach, FL, on behalf of Florida Department of Children and Family Services; and Dennis W. Moore, General Counsel and Thomas Wade Young, Appellate Counsel, Orlando, FL, on behalf of Statewide Guardian ad Litem Program, for Respondents.
PER CURIAM.
We initially accepted jurisdiction to review the decision of the Fourth District Court of Appeal in E.T. v. State, 930 So. 2d 721 (Fla. 4th DCA 2006). The district court ruled upon the following question, which the court certified to be of great public importance:
(1) DOES FLORIDA RECOGNIZE A CLAIM OF INEFFECTIVE ASSISTANCE OF COUNSEL ARISING FROM A LAWYER'S REPRESENTATION OF A PARENT(S) IN A PROCEEDING FOR THE TERMINATION OF PARENTAL RIGHTS?
(2) IF SO, WHAT PROCEDURE MUST BE FOLLOWED TO PURSUE A CLAIM OF INEFFECTIVE ASSISTANCE OF COUNSEL?
Id. at 729. We have jurisdiction. See art. V, § 3(b)(4), Fla. Const.
Upon further consideration, we have now determined that because the children have been adopted the case is moot. Because the case is moot, we exercise our discretion and discharge jurisdiction. The issue of ineffective assistance of counsel claims in termination of parental rights cases will be referred to the Juvenile Court Rules Committee and the Appellate Court Rules Committee for consideration *560 of a rule to address such claims. Accordingly, this review proceeding is hereby dismissed.
It is so ordered.
LEWIS, C.J., and WELLS, ANSTEAD, PARIENTE, QUINCE, CANTERO, and BELL, JJ., concur.